Dear Judge Jefferson:
At the outset, please note that this office is simultaneously releasing Opinion 97-548 to Judge Scott Leehy concerning the very same issues raised in your recent correspondence. We attach a copy of Judge Leehy's letter and the released opinion for your review.
Our opinion herein is in conformity with the conclusion made by the author of Opinion 97-548. With regard to the issues hereafter discussed, note that LSA-R.S. 13:1878 is controlling and provides:
      Where a city court is composed of two or more divisions, a candidate for nomination and election to the office of judge of the city court, at the time of filing his declaration as a candidate, shall designate the division of the court for which he is a candidate. The judge oldest in point of continuous service shall be the presiding judge, except that when they have served continuously the same length of time, the judge oldest in years shall be the presiding judge. (Emphasis added).
In response to your questions, we are of the opinion that "presiding judge" empowers that judge who has seniority of service with the authority to discharge the administrative matters of the court. The presiding judge is the ultimate decision maker regarding administrative matters; to interpret the statute in any other way would in our opinion render its meaning ineffectual.
We find no statutory authority for the creation of an "administrative judge" position within the Monroe City Court. The creation of such a position by local court rule is in direct violation of the mandate of LSA-R.S. 13:1878 designating the senior judge as "presiding judge". We remain of the opinion that administrative decisions lie squarely within the authority of the presiding judge, as contemplated by the language of the statute.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Attachment
cc: Judge Scott Leehy
Date Released: February 9, 1998
Kerry L. Kilpatrick Assistant Attorney General
State of Louisiana       One American Place DEPARTMENT OF JUSTICE     301 Main Street, Suite 600  CIVIL DIVISION         P.O. Box 94005 RICHARD P. IEYOUB         BATON ROUGE           TEL.: (504) 342-7013 ATTORNEY GENERAL          70804-9095            FAX:  (504) 342-2090
IN RE OPINION NUMBER 97-548
FEBRUARY 9, 1998
                                       15 — Courts 56 — Judges LSA-R.S. 13:1878
The presiding or senior judge retains the administrative duties for the Honorable B. Scott Leehy               Monroe City Court. The presiding Monroe City Court                      judge may, however, delegate P.O. Box 777                           administrative duties to other Monroe, LA 71210                       judges at his or her discretion.